
	

113 HR 233 IH: To amend chapter 31 of title 31, United States Code, to provide for an orderly process by which the debt ceiling is increased.
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 233
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend chapter 31 of title 31, United States Code, to
		  provide for an orderly process by which the debt ceiling is
		  increased.
	
	
		1.Extension of presidential
			 modification of the debt ceiling
			(a)In
			 generalChapter 31 of title
			 31, United States Code, is amended by inserting after section 3101A the
			 following new section:
				
					3101B.Extension of
				presidential modification of the debt ceiling
						(a)Extension of
				debt limitWhenever the
				President submits a written certification to Congress that the President has
				determined that the debt subject to limit is within $100,000,000,000 of the
				limit in section 3101(b) and that further borrowing is required to meet
				existing commitments, the Secretary of the Treasury may exercise authority to
				borrow an additional amount that the Secretary estimates is sufficient to meet
				commitments for one year, subject to the enactment of a joint resolution of
				disapproval enacted pursuant to this section. The written certification shall
				also contain the amount that the Secretary so estimates is sufficient.
						(b)Joint resolution
				of disapproval
							(1)In
				generalThe debt limit may not be raised under this section if,
				within 50 calendar days after the date on which Congress receives a
				certification described in subsection (a), there is enacted into law a joint
				resolution disapproving the President’s exercise of authority with respect to
				such additional amount.
							(2)Contents of
				joint resolutionFor the purpose of this section, the term
				joint resolution means only a joint resolution—
								(A)for the certification described in
				subsection (a);
								(B)which does not
				have a preamble;
								(C)the title of which
				is only as follows: Joint resolution relating to the disapproval of the
				President’s exercise of authority to increase the debt limit by $________, as
				submitted under section 3101B of title 31, United States Code, on
				______ (with the first blank containing the amount of such proposed
				increase and the second blank containing the date of such submission);
				and
								(D)the matter after
				the resolving clause of which is only as follows: That Congress
				disapproves of the President’s exercise of authority to increase the debt
				limit, as exercised pursuant to the certification under section 3101B(a) of
				title 31, United States Code..
								(c)Expedited
				consideration; amendment not in order; coordination with action by other
				HouseThe provisions of subsections (c), (d), (e), and (f) of
				section 3101A shall apply to any joint resolution of disapproval under this
				section, except that—
							(1)the date set forth
				in section (d)(3) of such section;
							(2)the exception for
				the $400,000,000,000 increase described in subsection (f)(5) of such section;
				and
							(3)subsection
				(f)(6);
							shall be
				inapplicable..
			(b)Rules of the
			 House of Representatives and SenateSection 3101A(g) is amended
			 by inserting and subsections (b) and (c) of section 3101B before
			 are enacted by Congress.
			(c)Conforming
			 amendmentThe table of sections for chapter 31 of title 31,
			 United States Code, is amended by inserting after the item relating to section
			 3101A the following new item:
				
					
						3101B. Extension of presidential modification of the debt
				ceiling.
					
					.
			
